EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 8 January 2021 has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Evans (Reg. No. 75,818) on 19 January 2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, last line, the period has been replaced by a comma, a carriage return and line indent have been added, and the phrases - -
wherein the central connecting plate is curved in the front-rear direction, and
wherein the rear of the front boom part and the front of the rear boom part are disposed on the central connecting plate. - -
have been added.


wherein the central connecting plate is curved in the front-rear direction, and
wherein the rear of the front boom part and the front of the rear boom part are disposed on the central connecting plate. - -
have been added.

Reasons for Allowance
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant's and Examiner's amendments have overcome the 35 U.S.C. §§ 112, 102, and 103 rejections of the previous office action. Further, the independent claims overcome the prior art since they require that (1) the central connecting plate is curved in the front-rear direction and (2) that the rear of the front boom part and the front of the rear boom part are disposed on the central connecting plate.
The prior art of record does not disclose this combination of limitations. For example, Japanese Patent No. 61-6552 U (“ ’552”) discloses central connecting plate 9/10 and boom parts 2/3, however, ’552 does not disclose that the rear of the front boom part and the front of the rear boom part are disposed on central connecting plate 9/10.
Further, Japanese Patent No. 2000-248573 to Okamoto et al. discloses central connecting plate 66 and boom parts 63/64/65, however, Okamoto does not disclose that central connecting plate 66 is curved in the front-rear direction. This is also for US 6,637,111 and JP 11-158907.
Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652